

113 SRES 591 IS: Supporting the goals and ideals of American Education Week.
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 591IN THE SENATE OF THE UNITED STATESNovember 20, 2014Mr. Reid (for Mrs. Hagan (for herself, Mr. Kirk, Mrs. Murray, Mr. Brown, Mr. Johnson of South Dakota, Ms. Mikulski, Ms. Baldwin, Mr. Durbin, Ms. Warren, Mr. Wyden, Mr. Cardin, and Mr. Levin)) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals and ideals of American Education Week.Whereas November 16 through November 22, 2014, marks
			 the 93rd annual observance of American Education Week;Whereas public schools are the backbone of democracy in the United States, providing young people
			 with the tools necessary to maintain the values of
			 freedom, civility, and equality that are precious to the United States;Whereas by equipping young people in the United States with both practical skills and broader
			 intellectual abilities, public schools give them hope for, and access to,
			 a productive future;Whereas people working in the field of public education, whether teachers, higher education faculty
			 and staff, paraeducators, custodians, substitute educators, bus drivers,
			 clerical workers, food service professionals, workers in skilled trades,
			 health and student service workers, security guards, technical employees,
			 or librarians, work tirelessly to serve children and communities
			 throughout the United States with care and professionalism; andWhereas public schools are community linchpins, bringing together adults, children, educators,
			 volunteers, business leaders, and elected officials in a common
			 enterprise: Now, therefore, be itThat the Senate—(1)supports the goals and ideals of American Education Week; and(2)encourages the people of the United States to observe American Education Week by reflecting on the
			 positive impact of all individuals who work together to educate children.